The plaintiff’s sole exception in her bill relates to alleged error on the part of a Superior Court judge in denying her motion to amend her declaration as to the defendant Patrick J. McDonough. Leone v. Doran, 363 Mass. 1, 19 (judgment vacated as to other parties, 363 Mass. 886 [1973]), provides that the plaintiff was to be allowed ninety days “after the date of the rescript herein” for the filing of a motion to be allowed in the discretion of the judge to amend the declaration in certain respects. The rescript was dated January 22, 1973. The motion to amend was not filed until June 22,1973. There was no error on the part of the judge in denying the motion to amend on the basis that the action against the defendant McDonough had gone to judgment as matter of law.

Order denying the motion affirmed.